DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 12/28/20, claims 1-4, 6, 8-21 are currently pending in the application, with claims 1-4, 13-17 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6, 8, 10-12, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patkar et al. (US 6,086,669, of record).
Patkar teaches dispersible free flowing particulate silica composition comprising, in combination, particulate amorphous precipitated silica, hydrocarbon process oil and organic carboxylic add having 2 to 30 carbon atoms (Ab., col. 4, lines 11-31). Patkar further teaches that organic carboxylic acid having from 2 to 30 carbon atoms being sorbed on silica is present in amounts sufficient to measurably improve the dispersibility of particulate amorphous precipitated silica into an elastomer (col. 2, lines 24-33), and that classes of organic carboxylic acids that may comprise the free flowing particulate composition include, but are not limited to: straight or branch chain carboxylic acids having no ethylenic unsaturation, e.g. pentanedioic acid, 1,4-cyclohexane dicarboxylic acid, 2-methylpropanoic acid, as well as straight of branched 
Patkar fails to disclose precipitated silica comprising the specific claimed polycarboxylic acids. However, Patkar teaches carboxylic acids having 2 to 30 carbon atoms, which include branched and straight chain carboxylic acids, carboxylic acids having no ethylenic unsaturation and ones having ethylenic unsaturation, monocarboxylic acids and dicarboxylic acids. Specifically, Patkar teaches monocarboxylic acids such as pentanoic acid, hexanoic acid, heptanoic acid etc., a dicarboxylic acid such as pentanedioic acid, a branched chain carboxylic acid such as 2-methylpropanoic acid, and 9,12-octadienoic acid (a carboxylic acid with an ethylenic unsaturation). Disclosed pentanedioic acid is a dicarboxylic acid containing 5 carbon atoms. Claimed methylsuccinic acid is a dicarboxylic acid containing 5 carbon atoms and is an isomer of disclosed pentanedioic acid. Claimed methyladipic acid is a dicarboxylic acid and an isomer of a homolog of pentanedioic acid. Thus, given the generic teaching in Patkar that straight chain and branched acids having 2 to 30 carbon atoms sorbed on silica in sufficient amount contribute to improving the dispersibility of particulate amorphous precipitated silica into an elastomer, given the specific teaching on pentanedioic acid as a suitable acid, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to utilize isomers and/or homologs of dicarboxylic acids such as those of pentanedioic acid, including methyladipic acid and methylsuccinic acid and thereby arrive at the claimed invention, absent evidence of criticality for the claimed species (claims 6, 21). Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
With regard to claim 12, determination of patentability is based on the product itself and the patentability of a product does not depend on its method of production, absent evidence to the contrary. A skilled artisan would have reasonably expected silica which is coated with an isomer and/or homolog of disclosed diacid (which would read on claimed acid) by Patkar’s process to be the same as the claimed product, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claims 8, 10, 11 and 20, Patkar teaches an amount of 0.5% to less than 3% by wt. of organic carboxylic acid, based on the wt. of precipitated silica (col, 4, lines 37-50), an amount that overlaps substantially with that disclosed in the specification ([0046], PGPUB). Thus, given that the compositional limitations as recited in claim 6 and a polycarboxylic acid content as disclosed in the specification are obviated by the reference, a skilled artisan would have reasonably expected Patkar’s precipitated silica comprising an organic acid of the type and amount within the scope of the claimed invention to have a water uptake and dispersive energy as recited in claims 10 and 11. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.

Claims 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patkar et al (US 6,086,669, of record) in view of Inoue et al, (US 6,294,624 Bl, of record).
The discussion with regard to Patkar above in paragraph 3 is incorporated herein by reference. It is noted that Patkar teaches the use of particulate silica composition tor reinforcing elastomers, e.g. rubbers in vehicle tires (Ab.).
Patkar fails to disclose the specific surface of precipitated silica as in the claimed invention. However, Inoue teaches the use of silica, such as hydrated silica (Ultrasil™ VN3 AQ) as a filler for diene elastomer. It is noted that Ultrasil™ VN3 reads on precipitated silica. The reference prescribes a nitrogen-adsorption specific surface (reads on BET specific surface) in the range of 50 to 300 m2/g so as to optimize the dispersion, reinforcing characteristics and reduce disadvantageous exothermic reaction (Ab., col, 7, lines 20-35, Examples). Given the teaching in Inoue on specific surface of silica, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a precipitated silica having a specific surface in the range of 50 to 300 m2/g, including those within the scope of the claimed invention. As noted above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6, 8-12, 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 15/122,076 (reference application, amendment dated 12/28/20). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 is as follows: 
 
    PNG
    media_image1.png
    497
    987
    media_image1.png
    Greyscale

 Withdrawn copending claims 9 and 14 are further drawn to a process for the manufacture of precipitated silica of claim 1. Given the small genus of polycarboxylic acids recited in copending claims which encompass claimed polycarboxylic acids, silica comprising claimed polycarboxylic acids are anticipated by the copending claims (meets limitations of claims 6, 8, 9, 12, 18, 19, 21, see discussion in paragraph 3 above regarding product-by-process claim 12). Additionally, copending claim 1 is open to use of one polycarboxylic acid. With regard to claims 10 and 11, a skilled artisan would have found the claimed properties to be either inherent to, or would have found it obvious to reasonably expect it of the precipitated silica of copending claim 1 comprising claimed polycarboxylic acids.
This is a provisional nonstatutory double patenting rejection. 

Claims 6, 8-12, 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 10, 11-14 of copending Application No. 15/122,072 (reference application, amendment dated 9/4/20). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 is as follows:
 
    PNG
    media_image2.png
    506
    813
    media_image2.png
    Greyscale

Additionally, dependent claims 8 and 10 are drawn to a prepcipitated silica comprising claimed polycarboxylic acids. It is noted that the product obtained by the process of copending claims 1, 4 include polycarboxylic acids as recited in claims 6, 12, and 21, and thus anticipate the claims. Claims 8 and 20 depend on claim 6. Likewise, the claimed silica of copending claims 8 and 10 anticipate claims 6, 8, 12, 20 and 21 (see discussion in paragraph 4 above regarding product-by-process claim 12). With regard to claims 10 and 11, a skilled artisan would have found the claimed properties to be reasonably present in the precipitated silica of copending claim 1 comprising claimed polycarboxylic acids.
Although copending claims fail to recite a range as recited in claims 9, 18 and 19, the BET value in copending claim 2 overlaps with the claimed range. As stated above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists
This is a provisional nonstatutory double patenting rejection.

Claims 6, 8-12, 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent 10,487,213 B2 (‘213 reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 1 is as follows:
 	 
    PNG
    media_image3.png
    357
    493
    media_image3.png
    Greyscale

Additionally, the reference process claim 13 is drawn to a process for the manufacture of silica, said process including the step of adding a polycarboxylic acid. Given that the small genus of polycarboxylic acids in reference claims 1 and 13 encompass claimed polycarboxylic acids, the reference claims anticipate the claimed invention (claims 6, 8, 9, 12, 18-21, see discussion in paragraph 4 above regarding product-by-process claim 12). With regard to claims 10 and 11, a skilled artisan would have found the claimed properties to be reasonably present in the precipitated silica of reference claims 1 and 13 comprising claimed polycarboxylic acids. Reference claims 2-12, 14 include all the limitations of claims 1 and 13.

Claims 6, 8-12, 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14, 18, 19, 21-26 of copending Application No. 15/122,088 (reference application, amendment dated 12/11/20). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 12 and 14 are as follows:
 (Currently Amended) A precipitated silica, characterized in that it has:
-    a BET specific surface area of between 100 and 240 m2/g,
-    a CTAB specific surface area of between 100 and 240 m2/g,
-    a content (C) of polycarboxylic acid + corresponding carboxylate, expressed as total carbon, of at least 0.15% by weight,
-    an object size distribution width Ld ((d84 - dl6)/d50), measured by XDC particle size analysis after ultrasound deagglomeration, of at least 0.70, and
-    a pore distribution width ldp of less than 0.65, and optionally
-    an aluminum (Al) content of at least 0.20% by weight;
aliphatic polycarboxylic acids containing from 5 to 16 carbon atoms and aromatic polycarboxylic acids.

Although the copending claims fail to recite the specific polycarboxylic acids recited in claims 6 12, and 21, it would have been obvious to one of ordinary skill in the art that the genus of polycarboxylic acids of copending claims fully encompasses the claimed species (obviates limitations of claims 6, 8, 9, 12, 18-20, 21, see discussion in paragraph 3 above regarding product-by-process claim 12). Limitation of claim 11 overlaps in scope with that of copending claim 19. With regard to claim 10, a skilled artisan would have reasonably expected the precipitated silica of copending claims which include claimed polycarboxylic acids to have claimed water uptake.
This is a provisional nonstatutory double patenting rejection.

Claims 6, 9-12, 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 15/122,098 (reference application, amendment dated 8/25/20). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 is drawn to a process for preparing a precipitated silica, said process comprising the step of adding at least one polycarboxylic acid selected from a small genus which includes claimed ethylsuccinic acid and methylglutaric acid. 
Although the copending claim fails to recite the claimed polycarboxylic acid, it is noted that methylglutaric acid of the copending claim 1 is a homolog of claimed methylsuccinic acid and methyladipic acid. Thus, it would have been obvious to one of ordinary skill in the art to utilize any homolog of methylglutaric acid, including methylsuccinc acid and methyladipic acid, in copending claim 1 on the basis of their sufficiently close structural similarity and thereby arrive at claims 6, 12, 21 (see discussion in paragraph 3 above regarding product-by-process claim 12). With regard to claims 10 and 11, a skilled artisan would have found the claimed properties to be reasonably present in the precipitated silica of copending claim 1 prepared from homologs methylglutaric acid, such as polycarboxylic acids of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Claims 6, 8-12, 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,862,810 B2 (reference). Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 is drawn to a precipitated silica comprising 1.5 wt.% methylglutaric acid.
Although reference claim 1 fails to recite a polycarboxylic acid as in claims 6 and 21, it would have been obvious to one of ordinary skill in the art to utilize compounds which are homologs of methylglutaric acid, such as compounds methylsuccinic acid and methyladipic acid with a reasonable expectation of success (claims 6, 8, 12, 20, 21, see discussion in paragraph 4 above regarding product-by-process claim 12). As stated above, homologs (compounds differing regularly by the successive addition of the same chemical group, e.g. by ‑CH2‑ groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. A skilled artisan would reasonably expect the properties as recited in claims 9-11, 18 and 19 to be as recited in patented claims 2, 5-8 for silica comprising a homologous polycarboxylic acid, absent evidence to the contrary.

Response to Arguments
In view of the amendment dated 12/28/20, all previously set forth rejections are withdrawn and rewritten hereinabove. Applicant’s arguments with regard to Patkar et al. have been duly considered but are not deemed persuasive.
	Applicant’s arguments:
As shown in a prior response, Patkar discloses a very broad range of organic carboxylic acids. Pending claim 6 requires that the poly carboxylic acid is selected from the group consisting of methyladipic acid, methylsuccinic acid, and their corresponding carboxylates. Methyladipic acid is a branched dicarboxvlic acid having 7 carbon atoms. Methylsuccinic acid is a branched dicarboxvlic acid having 5 carbon atoms. In view of Patkar’s disclosure, a person of skill in the art would not have been motivated to select these particular acids.
Patkar discloses five different classes of carboxylic acids: “straight or branch chain carboxylic acids having no ethylenic unsaturation,... straight or branched chain carboxylic acids having ethylenic unsaturation,... cyclic aliphatic carboxylic acids,... aromatic carboxylic acids,... and substituted organic carboxylic acids.” Patkar at col. 4 lines 14-29. Patkar’s broad disclosure of five different classes could encompass nearly any carboxylic acid, thus, the specific teachings within each category are what a person of skill in the art would consult in order to select particular carboxylic acids.
Within the five different classes of acids, Patkar discloses a total of 34 different species. Within the category of “straight or branch chain carboxylic acids having no ethylenic unsaturation” in which the claimed acids fall, there are 20 species disclosed by Patkar. Of the 20 species, only one is a polycarboxylic acid, namely pentanedioic acid. Pentanedioic acid is a linear (i.e., straight) dicarboxylic acid. Thus, none of the acids in this category are branched and also include more than one carboxylic acid group.
Applicant appreciates the Examiner’s position that Patkar discloses an isomer of one of the claimed acids, as methylsuccinic acid is an isomer of pentanedioic acid, and that case law has generally held that isomers are presumed to be sufficiently close in structural similarity as to have similar properties. However, Applicant submits that the disclosure of pentanedioic acid anions 33 other species of carboxylic acids would not lead a person of skill in the art to select a compound that is structurally similar to pentanedioic acid when none of the other acids disclosed by Patkar are structurally similar to the claimed acids.
As previously stated, pentanedioic acid is the only polycarboxylic acid in the class of “straight or branch chain carboxylic acids having no ethylenic unsaturation.” The rest of the acids in this class are monocarboxylic acids. Only two other dicarboxylic acid species are listed in Patkar’s entire disclosure, namely, 1,4-cyclohexane dicarboxylic acid (a cyclic aliphatic carboxylic acid) and naphthalene dicarboxylic acid (an aromatic carboxylic acid). Thus, when considering Patkar’s disclosure as a whole, a person of skill in the art is not likely to choose a polycarboxylic acid. Furthermore, if considering a polycarboxylic acid, linear or cyclic/aromatic polycarboxylic acids are the exemplary acids disclosed by Patkar, not branched acids, like the presently claimed species. Therefore, Applicant submits that the presently claimed acids are not obvious in view of Patkar’s disclosure.
Furthermore, with regard to the claimed methyladipic acid, the Examiner states, “ethyl succinic acid and methyl adipic acid are isomers of homologs of disclosed pentanedioic acid.” See, Office Action, p. 4. Applicant is not aware of any case law indicating that an isomer of a homologue of a species disclosed in the prior art would be considered structurally similar enough to render the claimed compound obvious. The Examiner’s statement shows that, in addition to selecting pentanedioic acid from the list of 34 acids disclosed by Patkar, a person of skill in the art would need to select an isomer of a homologue of pentanedioic acid in order to arrive at the presently claimed methyladipic acid. Applicant respectfully submits that there is no teaching in Patkar, nor any legal rationale to support a conclusion of obviousness based on an isomer of a homologue of pentanedioic acid.

	Examiner’s Response: Patkar teaches a genus of carboxylic acids having 2 to 30 carbon atoms, which may be linear or branched. The reference discloses pentanedioic acid, which is a dicarboxylic acid with 5 carbon atoms, 1,4-cyclohexane dicarboxylic acid, a dicarboxylic acid with 6 carbon atoms. The reference also teaches 2-methylpropanoic acid, i.e. a branched carboxylic acid. Given the generic teaching on a carboxylic acid having 2 to 30 carbon atoms of a linear of branched type, the specific teaching on pentanedioic acid, and considering the teaching on disclosed carboxylic acids as a whole, a skilled artisan would have found to obvious to utilize any mono- or dicarboxylic-, linear- or branched acid having 2-30 carbon atoms, including an isomer of disclosed pentanedioic acid, such as claimed methylsuccinic acid, or a homolog of disclosed pentanedioic acid, such as a dicarboxylic acid having 7 carbon atoms as well as isomers thereof, with a reasonable expectation of success, absent evidence of criticality for the claimed species. It is noted that there is no data in the specification that establishes any criticality for the claimed polycarboxylic acid species, i.e. methylsuccinic acid and methyladipic acid.
	Applicant’s Arguments:
Claims 6, 8-12, and 18-21 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-18 of copending U.S. Application No. 15/122,076. Applicant notes that the present application has an earlier effective filing date than U.S. Application No. 15/122,076. In particular, the PCT of U.S. Application No. 15/122,076 was filed on February 26, 2015. The PCT of the present application was filed on February 12, 2015. Therefore, Applicant respectfully requests, in accordance with MPEP §804(I)(B)(1), that this rejection be withdrawn when the provisional non-statutory obviousness-type double patenting rejection is the only remaining rejection as it pertains to this application. Furthermore, Applicant also notes that pending claims 6 has been amended to significantly narrow the claimed subject matter. Thus, withdrawal of the provisional non-statutory obviousness-type double patenting rejection is respectfully requested.

Examiner’s Response: Per MPEP 804(I)(B)(1), “If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date with respect to the conflicting claims compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent”. However, in the present case, the nonstatutory double patenting rejection is not the only rejection maintained hereinabove. Examiner would consider withdrawing double patenting rejection over claims in copending U.S. Application No. 15/122,076 if double patenting rejection is the only pending rejection in present application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762